DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 8 recites the phrase:  “a second curved surface”.  However, Claim 4, from which Claim 8 depends, already recites a second curved surface.  Thus, it is unclear whether the second curved surface of Claim 8 is intended to refer to the surface of Claim 4, or is intended to refer to a different surface.  For examination, this phrase will be treated as:  “the second curved surface”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takeda, US 2018/0180786.
Regarding Claim 1, Takeda discloses:  A polarizing plate having a wire grid structure, the polarizing plate comprising (the Examiner notes that the term “comprising” is an open-ended transitional phrase which permits additional elements or features):
a transparent substrate (a polarizing plate 1 may have a transparent substrate 10; paragraph [0051] and FIGS. 1-4, 8, 10 of Takeda); and
a plurality of projections which extend in a first direction on the transparent substrate and are periodically arrayed at a pitch that is shorter than a wavelength of light in a used light region 
wherein each of the projections includes a reflective layer, and a tip end portion (grid-shaped protrusions 11 include grid leg 16 [comprising reflection layer 13] and grid tip 17; paragraphs [0050]-[0056] and FIGS. 1-3 of Takeda);
the tip end portion is arranged at a position further away from the substrate than the reflective layer (grid tip 17 is arranged at a position further away from transparent substrate 10 than grid leg 16; FIGS. 1-3 of Takeda); and
the tip end portion is continuously widened from a first end portion, which is a tip end, to a second end portion on a side close to the substrate in a first cut plane perpendicular to the substrate and the first direction (grid tip 17 is continuously widened from an uppermost portion to a lowermost portion in a first cut plane perpendicular to transparent substrate 10 and the direction in which grid-shaped protrusions 11 extend; FIGS. 1-3 of Takeda); and
a first surface of the tip end portion includes a continuous first curved surface (a first surface of grid tip 17 includes a continuous first curved surface; paragraph [0060] and FIGS. 1-3 of Takeda).

Regarding Claim 2, Takeda discloses:  wherein a step is provided at a connection portion between the tip end portion and the reflective layer (a step [e.g., abrupt change in width] is provided at a connection portion between grid tip 17 and grid leg 16; paragraph [0055] and FIGS. 1-3 of Takeda).

Regarding Claim 3, Takeda discloses:  wherein in the first cut plane, when the maximum width of the reflective layer is D.sub.R, and the maximum width of the tip end portion is D.sub.T, a relationship of 1.ltoreq.D.sub.T/D.sub.R.ltoreq.2.3 is satisfied (in at least one example, a maximum width of a reflection layer 13A constituting a grid leg 16A may be equal to the maximum width [grid width] of a dielectric layer 14 constituting the grid tip 17, 

Regarding Claim 4, Takeda discloses:  wherein in the first cut plane, the reflective layer includes a second curved surface recessed toward a central axis of the reflective layer (an isotropic etching by wet etching is performed to cause a width of the reflection layer 13 to be smaller than a grid width [width of the dielectric layer 14], and it is the Examiner’s present understanding that such etching process results in a central portion which is recessed in a curved manner toward a central axis of reflection layer 13; paragraph [0076] and FIGS. 1-3 of Takeda; see, e.g., U.S. Pat. No. 9,316,771 to Kaida et al. [issued patent of U.S. Pat. Appl. Pub. No. 2015/0060396, which was cited in the IDS of 4/10/2020], which explains that without a resist supply region, etching of an underlying metal column will result in a bi-concave shape, as depicted in FIGS. 9A, 9B, 19B of Kaida and described in column 5, line 47 – column 6, line 53 of Kaida).

Regarding Claim 5, Takeda discloses:  wherein part of the second curved surface is in contact with a first end portion of the reflective layer on a side close to the tip end portion (as shown in FIGS. 9A, 9B, 19B of Kaida [cited with respect to Claim 4], the curvature of the reflection layer 13 [grid leg 16] of Takeda [corresponding to the metal film 112A of Kaida], would extend upward to contact the lower portion of grid tip 17; FIGS. 1-3 of Takeda).

Regarding Claim 6, Takeda discloses:  wherein in the first cut plane, when the height of the reflective layer is H.sub.R, and the height of the second curved surface is H.sub.C, a relationship of 0.3.ltoreq.H.sub.C/H.sub.R.ltoreq.1 is satisfied (as shown in FIGS. 9A, 9B, 19B of Kaida [cited with respect to Claim 4], a height at which the upper curved portion(s) of the reflection layer 13 [grid leg 16] of Takeda [corresponding to the metal film 112A 

Regarding Claim 7, Takeda discloses:  wherein in a case where the center of the second end portion of the tip end portion is used as an origin, a first curved surface of the tip end portion is approximated by the following relational expression (1), z=(-D.sub.T.sup.2/4H.sub.T)x.sup.2+H.sub.T (1) in the relational expression (1), D.sub.T represents the maximum width of the tip end portion and H.sub.T represents the height of the tip end portion (the curved surfaces [side surfaces] of grid tip 17 are approximated by a parabolic shape such as that defined in the relational expression; paragraph [0060] and FIGS. 1-3 of Takeda).

Regarding Claim 8, as best understood, Takeda discloses:  wherein in a case where a middle point of a position where a width of the reflective layer is minimum is used as an origin, a second curved surface of the reflective layer is approximated by the following relational expression (2), z.sup.2=((-H.sub.C.sup.2+2D.sub.C) / 4D.sub.R.sup.2)x.sup.2+(D.sub.C/2) (2) in the relational expression (2), H.sub.C represents the height of the second curved surface, D.sub.C represents the minimum width of the reflective layer, and D.sub.R represents the maximum width of the reflective layer (as shown in FIGS. 9A, 9B, 19B of Kaida [cited with respect to Claim 4], the curved surfaces [side surfaces] of reflection layer 13 [grid leg 16] are approximated by a hyperbolic shape such as that defined in the relational expression; paragraph [0076] and FIGS. 1-3 of Takeda).

Regarding Claim 9, Takeda discloses:  wherein the tip end portion has a dielectric layer, an absorption layer, and a second dielectric layer in order from a side close to the substrate (grid tip 17 includes a dielectric layer 14 and an absorption layer 15, and may be also be covered by a dielectric protective film; paragraphs [0055], [0084], [0090] and FIGS. 1-3 of Takeda).

Regarding Claim 10, Takeda discloses:  An optical apparatus, comprising:  the polarizing plate according to claim 1 (an optical apparatus such as a liquid crystal projector, a head-up display, or a digital camera may include the disclosed polarizing plate 1; paragraphs [0051], [0091]-[0098] and FIGS. 1-3 of Takeda).

Examiner Note – Consider Entirety of References
Although various text and figures of the cited references have been specifically cited in this Office Action to show disclosures and teachings which correspond to specific claim language, Applicant is advised to consider the complete disclosure of each reference, including portions which have not been specifically cited by the Examiner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN S DUNNING whose telephone number is 571-272-4879.  The examiner can normally be reached Monday thru Friday 10:30AM to 7:00PM Eastern Time Zone.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached at 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/RYAN S DUNNING/Primary Examiner, Art Unit 2872